_____________

                                No. 96-2542WM
                                _____________

United States of America,             *
                                      *
                   Appellee,          *   Appeal from the United States
                                      *   District Court for the Western
     v.                               *   District of Missouri.
                                      *
Cedric L. Roulette,                   *        [UNPUBLISHED]
                                      *
                   Appellant.         *
                                _____________

                        Submitted:   December 31, 1996

                          Filed: January 8, 1997
                                _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Cedric L. Roulette appeals the sentence imposed by the district
court.    Having reviewed the record, we reject Roulette's contention that
the district court improperly enhanced Roulette's sentence for possession
of a firearm.    We also reject Roulette's argument that the sentence imposed
was vindictive.     The district court's sentence was correct and further
discussion is not warranted.     We affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.